DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed September 15, 2022. Claims 1, 2, 4, 5, 8, 9, 12-14, 18-24, 26, 27, 29, 30, 32, 39, 42, 46, 48-50 and 53-55 were previously pending, with claims 14, 18, 19, 21, 39, 42, 50, 53 and 54 withdrawn from consideration. Applicant amended claims 1, 8, 9, 13, 14, 46, 48, 49 and 55, and cancelled claim 12. Claims 1, 2, 4, 5, 8, 9, 13, 20, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 1, 2, 4, 5, 9, 22-24, 26, 29, 30, 32, 46, 48 and 55 under 35 U.S.C. 102(a)(1) as being anticipated by Hindson et al.; and the obviousness-type double patenting rejection of claims 1, 2, 5, 8, 9, 12, 13, 22, 26, 27, 30, 32, 46 and 48 over claims 1, 9 11 and 12 of copending Application No. 16/434,068. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection necessitated by amendment.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on November 21, 2022 was filed after the mailing date of the Non-final Rejection on March 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
6.	Applicant’s arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
	A) Regarding the rejection of claims 1, 2, 4, 5, 8, 9, 12, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al., Applicant argues the following:
	“The Office has not established that amended independent claim 1 lacks novelty over Lan because the Office has not established that Lan this discloses all of the elements of this claim. For example, the Office has not established that Lan discloses “a polymer trap, wherein said polymer trap is attached to a reagent.” Accordingly, Applicant respectfully requests that the § 102 rejection over claim 1 be withdrawn.
Furthermore, claims 2, 4, 5, 8, 9, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, and 55 depend from and include all of the elements of amended independent claim 1 and recite additional elements of particular advantage and utility. The Office has not established that Lan discloses all of the elements of amended independent claim 1, much less the unique combination of elements of claims 2, 4, 5, 8, 9, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, and 55. Accordingly, Applicant respectfully requests that the § 102 rejections of claims 2, 4, 5, 8, 9, 12, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, and 55 also be withdrawn. Lastly, claim 12 is canceled, rendering the rejection of this claim moot.”
Response
	First, there is not a single instance of a term “polymer trap” in the 
original specification or claims. The following paragraph contain the word “trap”:
“[0056] Cell beads may be used to trap high molecular weight material (e.g., genomic DNA), while remaining permeable to small molecules and enzymes. Cell beads may be partitioned into partitions (e.g., droplets, wells). Within these partitions, it may be difficult or impossible to temporally phase a chemical or biochemical reaction through the sequential addition of an activating or inhibitory agent, which may be required to generate a particular product. For example, it may be desirable to release either original fragments of genomic material, or copies of those fragments, from a cell bead through the use of an enzyme, such as a nuclease, transposase, polymerase or reverse transcriptase. In some applications, it is important to spatially partition the activity of the enzyme. For example, in an application where fragments of genomic material are excised from the genome using a nuclease, it may be desirable to spatially control the activity of the nuclease so that it may only function inside the cell bead within a partition where competing enzymatic activities may be acting on molecular targets. Alternatively, it may be desirable to capture target molecules such as poly-A tailed mRNA or ribosomal RNA (rRNA) that diffuse from the cell bead within the GEM. Disclosed herein are methods and compositions for spatially partitioning molecules (e.g., RNA, DNA, protein, small molecules, etc) inside a partition (e.g., a droplet).”
	Therefore, aside from a cell bead, Applicant did not describe any polymer traps. Further, Applicant did not define the term “polymer trap”. Finally, Applicant did not describe any functionalized polymer traps.
	In view of the above, any polymer may be considered to be a “polymer trap”. The claims do not require that the polymer trap be different than the cell bead or the partition. Further, it is not clear whether “polymer trap” means a trap that functions to capture a polymer, or a trap made from polymer. In the first interpretation, the cell bead is a polymer trap, since it encloses nucleic acid molecules. In the second interpretation, the cell bead is a trap made from polymer, but also a nucleic acid is a trap since it can bind water molecules and counterions.
	The rejection is maintained.
	B) Regarding the obviousness-type double patenting rejection of claims 1, 2, 4, 5, 9, 22, 26, 30, 32, 46, 48 and 55 over claims 1-5, 10, 11 and 26 of U.S. Patent No. 10,428,326 and the obviousness-type double patenting rejection of claims 1, 2, 5, 8, 9, 12, 13, 22, 26, 30, 32, 46 and 48 over claims 31, 32, 39-41, 46 and 47 of copending Application No. 16/419,428, Applicant argues the following:
“Applicant respectfully submits that in view of the amendment of claim 1, the Office has not established that ’326, ’428, or ’068 claims the elements such as “a polymer trap, wherein said polymer trap is attached to a reagent.” Accordingly, Applicant respectfully submits that claim 1 and its dependent claims are patentably distinct from the cited claims in ’326, ’428, or 068.”
Response
First, there is not a single instance of a term “polymer trap” in the 
original specification or claims. The following paragraph contain the word “trap”:
“[0056] Cell beads may be used to trap high molecular weight material (e.g., genomic DNA), while remaining permeable to small molecules and enzymes. Cell beads may be partitioned into partitions (e.g., droplets, wells). Within these partitions, it may be difficult or impossible to temporally phase a chemical or biochemical reaction through the sequential addition of an activating or inhibitory agent, which may be required to generate a particular product. For example, it may be desirable to release either original fragments of genomic material, or copies of those fragments, from a cell bead through the use of an enzyme, such as a nuclease, transposase, polymerase or reverse transcriptase. In some applications, it is important to spatially partition the activity of the enzyme. For example, in an application where fragments of genomic material are excised from the genome using a nuclease, it may be desirable to spatially control the activity of the nuclease so that it may only function inside the cell bead within a partition where competing enzymatic activities may be acting on molecular targets. Alternatively, it may be desirable to capture target molecules such as poly-A tailed mRNA or ribosomal RNA (rRNA) that diffuse from the cell bead within the GEM. Disclosed herein are methods and compositions for spatially partitioning molecules (e.g., RNA, DNA, protein, small molecules, etc) inside a partition (e.g., a droplet).”
	Therefore, aside from a cell bead, Applicant did not describe any polymer traps. Further, Applicant did not define the term “polymer trap”. Finally, Applicant did not describe any functionalized polymer traps.
	In view of the above, any polymer may be considered to be a “polymer trap”. Further, it is not clear whether “polymer trap” means a trap that functions to capture a polymer, or a trap made from polymer. In the first interpretation, the cell bead is a polymer trap, since it encloses nucleic acid molecules. In the second interpretation, the cell bead is a trap made from polymer, but also a nucleic acid is a trap since it can bind water molecules and counterions.
	The rejections are maintained.
Claim Interpretation
7.	Applicant defined the term “barcode” in paragraph [0042] as follows:
“[0042] The term "barcode," as used herein, generally refers to a label, or identifier, that conveys or is capable of conveying information about an analyte….”
8.	Applicant defined the term “cell bead” in paragraph [0051] as follows:
“[0051] The term "cell bead," as used herein, generally refers to a particle that comprises (e.g., encapsulates, contains, attaches to, immobilizes to, etc.) a biological particle or analyte carrier (e.g., a cell, a nucleus, a fixed cell, a cross-linked cell), a virus, components of, or macromolecular constituents derived from a cell or virus….”
9.	Applicant defined the term “analyte carrier” in paragraph [0050] as follows:
“[0050] The terms "biological particle" or "analyte carrier," as used herein, generally refers to a discrete biological system derived from a biological sample. The biological particle or analyte carrier may comprise, or carry therein, an analyte (e.g., biological analyte) of interest.”
10.	Applicant defined the term “partition” in paragraph [0055] as follows:
“[0055] The term "partition," as used herein, generally, refers to a space or volume that may be suitable to contain one or more species or conduct one or more reactions…”
11.	Applicant did not define the term “polymer” therefore it is interpreted as any molecule comprising two or more repeating units.
12.	Applicant did not define the term “polymer trap”, therefore it is interpreted either as i) a trap that is made of polymer, or ii) a structure that traps a polymer.
13.	Applicant did not define the term “chemical compound”, therefore it is considered to encompass any molecule with any molecular weight and structure.
14.	Applicant did not define the term “engineered enzyme”, therefore it is considered to be anticipated by any recombinant enzyme.
15.	Applicant did not define the term “reagent” therefore it is interpreted as any chemical moiety.
16.	The limitation of claim 22 “…an enzyme configured to perform said one or more reactions on said nucleic acid molecule or a derivative thereof…” is interpreted as any enzyme that acts on nucleic acids or their derivatives.
17.	The limitation of claim 32 “…wherein said engineered enzyme is configured to bind to a binding partner wherein said binding partner inhibits the activity of said engineered enzyme…” is interpreted as any enzyme, since every enzyme binds to a binding partner, and while bound it is inhibited by it.
Maintained Rejections
Claim Rejections - 35 USC § 102
18.	In the event the d–termination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20..	Claims 1, 2, 4, 5, 8, 9, 13, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al. (US 2022/0033893 A1; filed December 21, 2017; previously cited).
Regarding claim 1, Lan et al. teach a method of nucleic acid analysis, comprising:
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer trap that is attached to a reagent (Fig. 1-3; [0006]-[0008]; [0042]; [0055]-[0057]; [0070]-[0072]; [0078]-[0079]; [0091], where the polymer trap is a copolymer of two or more polymers of the shell; in alternative, a polymer trap is a single cell enclosing nucleic acids, proteins etc., where the reagent id any moiety attached to cell membrane, for example;); and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule ([0041]; [0084]-[0089]; [0091]).
Regarding claim 2, Lan et al. teach droplets ([0045]).
Regarding claim 4, Lan et al. teach performing reactions outside of the gel bead ([0078]-[0079]; [0084]-[0089]).
Regarding claim 5, Lan et al. teach nucleic acid extension, amplification and ligation ([0087]-[0089]).
Regarding claims12 and 13, Lan et al. teach functionalized polymers ([0259], where bacterial cells, which inherently contain nucleic acids comprising methyl groups, are taught; [0057], where polymers with attached chemical compounds are taught).
Regarding claim 9, Lan et al. teach nucleic acids, such as DNA, which are negatively charged ([0041]).
Regarding claims 20, 22-24 and 26, Lan et al. teach nucleases, transpose, polymerase, ligase and activating cations (([0081]; [0087]-[0090]; [00265], where PCR master mix is taught, and since PCR requires magnesium, teaching a PCR reagent mix inherently teaches Mg ions).
Regarding claim 27, Lan et al. teach a DNAse ([0081]).
Regarding claim 29, Lan et al. teach fragmenting the DNA before barcoding ([0075]).
Regarding claims 30 and 32, Lan et al. teach engineered enzymes ([0081]; [0090]; [0258]; [0264]-[0265]).
Regarding claims 46 and 48, Lan et al. teach linear and branched nucleic acids ([0041]).
Regarding claim 49, Lan et al. teach PEG and polyacrylamide ([0057]).
Regarding claim 55, Lan et al. teach microgel droplets which cannot release genomic DNA ([0061]), therefore they inherently teach that DNA cannot diffuse into the droplet.
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.	Claims 1, 2, 4, 5, 8, 9, 13, 22, 26, 30, 32, 46, 48 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12 and 26 of U.S. Patent No. 10,428,326 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘326 patent.
Specifically, claim 1 of the instant application is drawn to a method for nucleic acid analysis, comprising: 
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer trap, wherein said polymer trap is attached to a reagent; and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule.
Claim 5 of the ‘326 patent is drawn to a method for processing or analyzing one or more components from a cellular sample, comprising: 
(a) providing a plurality of cell beads and a plurality of barcode beads, wherein (i) a cell bead of said plurality of cell beads comprises a cell, wherein said cell comprises a nucleic acid molecule in an interior region of said cell, and (ii) a barcode bead of said plurality of barcode beads comprises a plurality of nucleic acid barcode molecules, wherein nucleic acid barcode molecules of said plurality of nucleic acid barcode molecules comprise a common barcode sequence; 
(b) subjecting said plurality of cell beads to bulk processing, which bulk processing comprises: (i) rendering said nucleic acid molecule accessible to a species external to said interior region and (ii) denaturing said nucleic acid molecule to generate a denatured nucleic acid molecule in said cell bead; and (c) partitioning said plurality of cell beads and said plurality of barcode beads into a plurality of partitions, wherein upon partitioning, a partition of said plurality of partitions comprises said cell bead and said barcode bead,
further comprising using a nucleic acid barcode molecule from said plurality of nucleic acid barcode molecules and said denatured nucleic acid molecule or a derivative thereof to generate a barcoded nucleic acid molecule comprising a first sequence corresponding to said denatured nucleic acid molecule and a second sequence corresponding to said common barcode sequence.
Claim 12 of the ‘326 patent is drawn to the method of claim 1, wherein said nucleic acid barcode molecules are attached to said barcode bead.
Therefore, claim 5 of the ‘326 patent anticipates instant claims 1, 8, 9, 13, 46 and 48, since cell beads comprise a cell, which is a polymer trap, the polymer being a nucleic acid, and nucleic acid is negatively charged, linear and not cross-linked. Claim 55 of the instant application is anticipated by claim 26 of the ‘326 patent, since the nucleic acid is encapsulated in the bead.
In an alternative interpretation, the instant claims 1, 8, 9, 13, 46 and 48 are obvious over claims 5 and 12 of the ‘326 patent, where the polymer trap is a barcode bead with nucleic acid barcodes attached.
Claim 2 of the instant application is anticipated by claims 10 and 11 of the ‘326 patent.
Claim 5 of the instant application is anticipated by claims 2 and 3 of the ‘326 patent, and claim 4 is anticipated by claim 4 of the ‘326 patent. Finally, claims 22, 26, 30 and 32 are obvious over claim 3 of the ‘326 patent, since performing the claimed reactions inherently requires using a polymerase, ligase or reverse transcriptase. 
In conclusion, the instant claims are obvious over claims of the ‘326 patent.
23.	Claims 1, 2, 5, 8, 9, 13, 22, 26, 30, 32, 46 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 34, 35, 39-41, 46 and 47 of copending Application No. 16/419,428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘428 application.
Specifically, claim 1 of the instant application is drawn to a method for nucleic acid analysis, comprising: 
(a) generating a partition comprising (i) a cell bead comprising a nucleic acid molecule, (ii) a nucleic acid barcode molecule, and (iii) a polymer trap, wherein said polymer trap is attached to a reagent; and 
(b) using said nucleic acid molecule or a derivative thereof and said nucleic acid barcode molecule to perform one or more reactions in said partition to generate a barcoded nucleic acid molecule.
	Claim 41 of the ‘428 application is drawn to a method for nucleic acid sequencing, comprising: 
(a) providing a cell bead comprising a cell or constituent of said cell, wherein said cell or constituent comprises a nucleic acid molecule; 
(b) within said cell bead, processing said nucleic acid molecule with a reagent to generate a modified nucleic acid molecule in said cell bead, which modified nucleic acid molecule comprises one or more modified nucleic acid bases that are modified with respect to said nucleic acid molecule; and 
(c) subjecting said modified nucleic acid molecule or a derivative thereof to sequencing to identify a sequence comprising said one or more modified nucleic acid bases,
further comprising, prior to (c), partitioning said cell bead in a partition,
further comprising, prior to (c), (i) co-partitioning said cell bead and a barcode bead into said partition, wherein said barcode bead comprises a nucleic acid barcode molecule coupled thereto, wherein said nucleic acid barcode molecule comprises a barcode sequence; and (ii) using said nucleic acid barcode molecule and said modified nucleic acid molecule or derivative thereof to generate a barcoded nucleic acid molecule comprising (1) a sequence of said modified nucleic acid molecule, or a reverse complement thereof, and (2) said barcode sequence, or a reverse complement thereof.
Therefore, claim 41 of the ‘428 application anticipates instant claims 1, 8, 9, 13, 46, 48 and 55, since cell beads comprise a cell, which is a polymer trap, the polymer being a nucleic acid, and nucleic acid is negatively charged, linear and not cross-linked. 
In an alternative interpretation, the instant claims 1, 8, 9, 13, 46 and 48 are obvious over claims 34, 35 and 41 of the ‘428 application, where the polymer trap is a barcode bead with nucleic acid barcodes attached.
Claim 2 of the instant application is anticipated by claim 40 of the ‘428 application.
Claim 5 of the instant application is anticipated by claims 46 and 47 of the ‘428 application. Finally, claims 22, 26, 30 and 32 are obvious over claims 46 and 47 of the ‘428 application, since performing the claimed reactions inherently requires using a polymerase. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
24.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


25.	Claims 1, 2, 4, 5, 8, 9, 13, 20, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 5, 8, 9, 13, 20, 22-24, 26, 27, 29, 30, 32, 46, 48, 49 and 55 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “polymer trap”. It is not clear what this limitation means. Specifically, a “polymer trap” may mean a structure or a molecule which traps polymers, or a trap made from a polymer. In conclusion, the claims do not have clear metes and bounds.
26.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 14, 2022